7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Lee ELLIOTT, Plaintiff-Appellant,v.Marvin L. POLK;  H. Webster;  Joseph Hail;  Sergeant Dement;Lee Tullock, Defendants-Appellees.
No. 93-6292.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 10, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Michael Lee Elliott, Appellant Pro Se.
E.D.N.C.
AFFIRMED
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Michael Lee Elliott appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Elliott v. Polk, No. CA-93-96-BO (E.D.N.C. Mar. 4, 1993).  We deny Elliott's motions for appointment of counsel and oral argument.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED